412 So. 2d 1270 (1982)
Anthony JONES
v.
STATE.
5 Div. 645.
Court of Criminal Appeals of Alabama.
April 20, 1982.
John I. Cottle, III, of Cottle & Cottle, Tallahassee, for appellant.
Charles A. Graddick, Atty. Gen., and Elizabeth Ann Evans, Asst. Atty. Gen., for appellee.
BOWEN, Judge.
The defendant was indicted and convicted for burglary in the third degree. Alabama Code 1975, Section 13A-7-7 (Amended *1271 1977). He was sentenced as a habitual offender to 15 years' imprisonment.

I
There is no "automatic exception" to refused written requested charges. In order to preserve for review any alleged error in the trial judge's refusal to give a written requested charge objection with supporting grounds must be made before the jury retires to begin its deliberation. Allen v. State, 414 So. 2d 989 (Ala.Cr.App.1981).

II
The trial judge properly denied the defendant's motion in limine to prevent the State's use of an eleven-year old burglary conviction to impeach the defendant. Burglary is a crime involving moral turpitude. C. Gamble, McElroy's Alabama Evidence, Section 145.01(9)(e) (3rd ed. 1977). The conviction was not rendered inadmissible simply because it was eleven years old. McDaniel v. State, 365 So. 2d 350 (Ala.Cr. App.1978).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.